ON SUGGESTION OF ERROR.
On a former day of this term the judgment of the court below in this cause was reversed and the cause remanded, and the appellant now suggests that instead of remanding the cause to the circuit court for trial de *Page 557 
novo, we should have entered a judgment here for the amount sued for with interest, and in support of that view he cites Ellis v. S. Pellegrini, Inc. (Miss.), 141 So. 273, 275, and section 3378, Code 1930, which provides that: "In case the judgment, sentence, or decree of the court below be reversed, the Supreme Court shall render such judgment, sentence, or decree as the court below should have rendered, unless it be necessary, in consequence of its decision, that some matter of fact be ascertained, or damages be assessed by a jury, or where the matter to be determined is uncertain. . . ."
In the Ellis v. Pellegrini case, supra, the appellant recovered a judgment in the county court, which on appeal was reversed by the circuit court and the case tried de novo. On appeal to this court the judgment of the circuit court was reversed, and it was held that the circuit court should have affirmed the judgment of the county court, and entered a judgment on the appeal bond which superseded the judgment of the county court, and that this court could enter the judgment which the circuit court should have entered; the court saying: "Such a judgment should have been rendered by the court below, and such must be the judgment here under section 3378, Code 1930, which requires the Supreme Court, when reversing a lower court, to `render such judgment, sentence, or decree as the court below should have rendered.'"
In the case at bar the circuit court affirmed the judgment of the county court, and the appeal was from this judgment of affirmance. We held that the circuit court should have reversed the judgment of the county court; and section 704, Code 1930, provides that when the circuit court shall reverse a judgment of a county court "the case shall be transferred to the issue docket of the circuit court for a trial therein de novo." Consequently, upon the reversal of the judgment of the circuit court, *Page 558 
which was in effect a reversal of the judgment of the county court, the proper course was to remand the case to the circuit court to be tried de novo in accordance with the statute so requiring. The suggestion of error and motion to correct the judgment will therefore be overruled.
Overruled.